United States Court of Appeals
                     For the First Circuit


No. 19-2019

                    ANA RUTH HERNANDEZ-LARA,

                      Petitioner, Appellee,

                               v.

 TODD M. LYONS, Immigration and Customs Enforcement, Enforcement
      and Removal Operations, Acting Field Office Director,

                     Respondent, Appellant,

     CHRISTOPHER BRACKETT, Superintendent, Strafford County
                   Department of Corrections,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on August 19, 2021, is
amended as follows:
    On page 83, line 2, replace "tenant" with "tenet"